Citation Nr: 0318612
Decision Date: 07/10/03	Archive Date: 10/02/03

Citation Nr: 0318612	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  89-27 009	)	DATE JUL 10, 2003
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder prior to June 1, 1988.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder from June 1, 1988.

3.  Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1988 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which reduced the 
rating for the veteran's service-connected post-traumatic 
stress disorder (PTSD) from 50 percent to 30 percent 
disabling, effective June 1, 1988.  The veteran appealed, 
seeking a rating in excess of 50 percent prior to June 1, 
1988, as well as a rating in excess of 30 percent from June 
1, 1988.  He also appealed the M&ROC's September 1995 rating 
decision which denied his claim of entitlement to a total 
rating for compensation based on individual unemployability 
due to a service-connected disability.  The veteran filed 
timely appeals to these adverse determinations.

As noted at the time of previous Board remands and decisions, 
the history of this case is rather long and complex.  In 
November 1988, the M&ROC reduced the rating for the veteran's 
service-connected PTSD from 50 to 30 percent, and made the 
reduction effective June 1, 1988.  The veteran appealed the 
M&ROC's decision to the Board.  The issues before the Board 
were determined to be his entitlement to a rating in excess 
of 50 percent for PTSD prior to June 1, 1988, and his 
entitlement to a rating in excess of 30 percent for the 
condition from that date.  The Board determined in May 1990 
that the veteran was not entitled to a rating in excess of 50 
percent for his PTSD prior to June 1, 1988, but that he was 
entitled to a rating at the 50 percent level (but not higher) 
effective from that date.  He subsequently filed a motion 
requesting that the Board reconsider its decision.  The 
motion was granted and, in August 1992, a reconsideration 
panel at the Board remanded the case to the M&ROC for further 
development and adjudication.  After the M&ROC continued to 
deny the claims, the case was returned to the Board.  In July 
1994, the Board again remanded the case to the M&ROC, this 
time for consideration of an additional issue, service 
connection for polysubstance abuse, which the veteran alleged 
was secondary to his PTSD; the Board having determined that 
the additional issue was "inextricably intertwined" with 
those already on appeal.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The M&ROC denied the claim for service 
connection for polysubstance abuse.  The M&ROC also denied a 
claim by the veteran for a total disability rating based on 
individual unemployability (TDIU).  The case was returned to 
the Board for appellate consideration of the claim for 
service connection, the two claims concerning the ratings for 
the PTSD, and the claim for a TDIU.

The Board determined in July 1996 that the veteran was not 
entitled to service connection for polysubstance abuse, as 
secondary to his PTSD; that he was not entitled to a rating 
in excess of 50 percent for the PTSD prior to June 1, 1988; 
that he was entitled to a rating of 50 percent, but not 
higher, for the disorder effective from that date; and that 
he was not entitled to a TDIU.  He appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).

While the case was pending at the Court, the veteran's 
representative, by mutual agreement with the Office of 
General Counsel for VA, who represents the Secretary in cases 
that are appealed to the Court, filed a joint motion 
requesting that the Court vacate the portion of the Board's 
decision that denied a rating in excess of 50 percent for 
PTSD prior to June 1, 1988, and also thereafter, as well as a 
TDIU.  It was requested that these issues be remanded for 
further development and readjudication.  It was also 
requested that the Court defer considering the merits of the 
remaining issue on appeal, for service connection for 
polysubstance abuse, until after the United States Court of 
Appeals for the Federal Circuit reached a decision in a 
related case that was pending, Libertine v. Brown, U.S. Vet. 
App. No. 93-865 (November 25, 1996).  The Court granted the 
joint motion in December 1996, and the case was returned to 
the Board for compliance with directives that were specified 
by the Court.  

In September 1997, the Board remanded the veteran's three 
active claims to the M&ROC for further development.  
Specifically, the Board noted that during the pendency of the 
veteran's appeal, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities, including PTSD, 
effective November 7, 1996, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996). The 
new criteria for evaluating service-connected psychiatric 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Therefore, the veteran's claims file was returned 
to the M&ROC for readjudication under both the old and new 
PTSD rating criteria, which was accomplished.  The veteran's 
claims were again returned to the Board for appellate review. 

In a June 1999 memorandum decision, the Court affirmed the 
Board's July 1996 denial of entitlement to service connection 
for polysubstance abuse as secondary to the veteran's PTSD.  

In August 2001, a Board reconsideration panel of six Veterans 
Law Judges issued a decision in this case on the three 
remaining issues as set forth in "The Issues" portion of 
this decision, which was again appealed to the Court.  The 
Board's August 2001 decision was then vacated and remanded by 
the Court in an order dated in November 2002, following the 
filing of a joint motion for remand and to stay further 
proceedings by the appellant and the Secretary of VA earlier 
that same month.  This motion was filed, and subsequently 
granted, in order to allow VA to address and correct 
inadequacies in the Reasons and Bases portion of the Board's 
decision.  The veteran's claims are presently before the 
Board for further action consistent with the Court's order.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).  VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the veteran's claims file reveals that the 
veteran has not yet been informed by VA of what information 
and medical or lay evidence, not previously submitted, is 
necessary to substantiate his claims and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  Until recently, the Board 
was authorized to provide such VCAA notice in the first 
instance pursuant to 38 C.F.R. § 19.9(a)(2)(ii) (2002), a 
regulation promulgated by VA to implement VCAA.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) 
(2002) finding that such implementing regulation was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) as it afforded less than one year for receipt 
of additional evidence.  As such, a remand to the M&ROC in 
this case is required for compliance with the notice and duty 
to assist provisions contained in 38 U.S.C.A. § 5103(a) and 
(b) (West 2002).  

Accordingly, this case is REMANDED for the following:

The M&ROC should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  
Thereafter, if any benefit sought on 
appeal remains denied, the case should be 
returned to the Board for appellate 
consideration and to permit the Board to 
comply with the Court's November 2002 
order.

The purpose of this REMAND is to provide the veteran with 
additional notice, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



			
	WARREN W. RICE, JR.	JACQUELINE E. MONROE
	Veterans Law Judge, 	Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals

		
	CHARLES E. HOGEBOOM
	Veterans Law Judge, 
Board of Veterans' Appeals

			
	ROBERT E. SULLIVAN	S. L. KENNEDY 
	Veterans Law Judge,	Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals

		
	STEVEN L. COHN
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




